Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered December 15, 1995, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment .is affirmed.
The defendant’s arguments, to the extent that they are preserved for appellate review as a matter of law (see, People v Pellegrino, 60 NY2d 636; People v Akridge, 253 AD2d 727; People v Mesquite, 234 AD2d 395; cf., People v Conyers, 227 AD2d 793), are without merit. Bracken, J. P., Thompson, Florio and McGinity, JJ., concur.